DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 28 June 2022.  The references cited on the PTOL 1449 form have been considered.

Drawings
The drawings were received on 28 June 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the performing of the transformation including: performing ion implantation in a crystalline silicon material, followed by performing at least one sequence of thermal treatment resulting in solid phase epitaxy, wherein the ion implantation is performed at a predetermined density and depth by directing a wide defocused beam of an ion implanter through an implantation mask at a density of below 1015 cm-2 and an energy in a range of from 30 to 200 keV, so as to obtain an amorphized nanolayer having a thickness of about 5 to about 10 nm located at a depth adapted for absorption of photons and generation of secondary electrons, wherein the nanolayer contains an ordered super-lattice of homogeneously distributed divacancies, and wherein the at least one sequence of thermal treatment resulting in solid phase epitaxy is performed so as to stabilize the divacancies by generating an increased mechanical stress resulting from dilatation during the solid phase epitaxy, so that the divacancies do not recombine at a temperature greater than 250°C, wherein the performing of the transformation creates an arrangement of a metamaterial nanolayer forming a crystalline superlattice system around amorphizations buried within a crystalline mass of the silicon material, according to the distribution and the depth determined by the ion implantation, the metamaterial nanolayer being delimited by nanomembranes, so as to improve the efficiency of the light-to-electricity conversion, by secondary generation by hot electrons in combination with all of the limitations of Claim 1.  Claims 2-21 include the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896